Citation Nr: 0531881	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the period from 
July 23, 1996 to October 25, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from October 26, 1998 to October 18, 
2004.

3.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period beginning on October 19, 2004.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent, effective from 
October 26, 1998. 

The veteran's appeal was initially denied by the Board in 
July 2002.  He appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court), and, in 
September 2003, the Court granted a joint motion of the 
veteran and the Secretary of Veterans Affairs (Secretary) to 
vacate the Board's decision and remand the case back to the 
Board.  In this joint motion, the veteran and the Secretary 
raised the question of whether "staged" ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999) should be 
considered and questioned whether the veteran had submitted a 
September 1997 Notice of Disagreement with a prior May 1997 
rating decision addressing the initial 10 percent evaluation 
assigned for his PTSD.  

In an April 2004 remand, the Board observed that the 
September 1997 submission did indicate a desire to contest 
the initial rating, and, even though this rating was 
subsequently increased from 10 percent to 30 percent as of 
the date of claim (July 23, 1996), a Statement of the Case 
was never issued.  Since the then-assigned 30 percent 
evaluation represented less than the maximum available on 
appeal, the Board indicated that the RO should have 
considered the veteran's appeal to be still pending at that 
time.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, 
the issues of entitlement to an evaluation in excess of 30 
percent for PTSD for the period from July 23, 1996 to October 
25, 1998 and entitlement to an evaluation in excess of 50 
percent for PTSD for the period beginning on October 26, 1998 
were remanded back to the RO.  

Subsequently, the RO, in an April 2005 rating decision, 
increased the evaluation for the veteran's PTSD to 70 
percent, effective from October 19, 2004.  This evaluation 
also represents less than the maximum available and must also 
be addressed on appeal.  Id.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from July 23, 1996 to April 16, 1997, 
the veteran's PTSD disability picture was relatively limited, 
with mild depression, anxiety, and flashbacks, but no 
suicidal or homicidal ideation.

3.  During the period from April 17, 1997 to November 1, 
1999, the veteran's PTSD was productive of suicidal thoughts 
without action, but his remaining symptomatology, while 
worsening, was relatively moderate.

4.  During the period from November 2, 1999 to October 17, 
2002, the veteran's PTSD was productive of further suicidal 
thoughts and increased evidence of social and occupational 
impairment; however, he was employed for virtually this 
entire period.

5.  Evidence dated since October 18, 2002 reflects that the 
veteran's PTSD is productive of total occupational 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the period from July 23, 1996 to April 16, 1997 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  The criteria for a 50 percent evaluation for PTSD for the 
period from April 17, 1997 to October 25, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from October 26, 1998 to November 1, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

4.  The criteria for a 70 percent evaluation for PTSD for the 
period from November 2, 1999 to October 17, 2002 have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2004); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

5.  The criteria for a 100 percent evaluation for PTSD for 
the period beginning on October 18, 2002 have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2004); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his PTSD, the most 
recent of which was conducted in November 2004.  The RO has 
also obtained Social Security Administration (SSA) records 
pertinent to this appeal.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this letter, the veteran was also 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, the 
appealed rating decision was issued well before the enactment 
of the noted VCAA provisions.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of his claims in this Board decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, as here, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran underwent a VA psychological evaluation in 
September 1996, during which he was noted to be mildly 
depressed and anxious, but more relaxed as his interview 
continued.  He reported combat-related nightmares once or 
twice monthly, limited sleep, flashbacks, intrusive 
recollections, and hypervigilance.  Also, he denied suicidal 
and homicidal ideation.  The examiner diagnosed mild major 
depression and PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 66.    

During an April 17, 1997 VA PTSD examination, the veteran 
noted that he was employed as an airline engine mechanic.  He 
reported loss of appetite and a tendency "to isolate."  
Also, he described survivor guilt and recurrent thoughts of 
Vietnam.  He was depressed and had thoughts of suicide, 
though he had made no attempts.  Upon examination, the 
veteran was cooperative, goal-oriented, and oriented as to 
time, place, and person.  His speech was normal.  His affect 
was of moderate tension, with "anxiety free and bound."  
The examiner noted that the veteran's mood was of moderate 
depression. There was no evidence of psychosis, delusions, 
hallucination, or organicity.  Judgment was good.  There was 
"some" insight.  The veteran was further described as 
"emotionally liable."  The examiner diagnosed chronic, mild 
to moderate PTSD and assigned a GAF score of 65.

In a May 1997 rating decision, the RO granted service 
connection for PTSD based upon service records showing that 
the veteran's claimed stressors were consistent with his 
positions of cannoneer and security guard.  A 10 percent 
evaluation was assigned as of July 23, 1996.  This evaluation 
was increased to 30 percent, effective from July 23, 1996, in 
a January 1998 rating decision on the basis of "difference 
of opinion" under 38 C.F.R. § 3.105(b).

VA medical records from September 1997 reflect the veteran's 
complaints of irritability, angry outbursts, a desire to 
isolate himself, and feeling hopeless.  Records from October 
1997 and December 1997 indicate that the veteran was taking 
medication for anxiety and depression, as well as for 
insomnia.  A January 1998 VA medical record indicates that 
the veteran had a history of panic attacks, but upon 
evaluation, he did not give a clear description of any such 
attacks or symptoms suggestive of a panic disorder.  The 
examiner noted that the veteran had a "moderate response" 
to medications but still reported "background" anxiety, 
tense neck and jaw muscles, episodes of irritability and 
anger, and disturbed sleep.  An April 1998 VA treatment note 
indicates that the veteran complained of continued 
"background anxiety, easy irritability, and muscle 
tension."  He reported that he was "quite intolerant of 
people," but that he had noticed some improvement in 
symptoms from his medication.  He indicated that flashbacks, 
intrusive memories, and hyperarousal only occasionally 
troubled him. 

A further VA medical record, dated on October 26, 1998, 
reflects that the veteran complained of recently increased 
irritability that caused frequent marital conflicts. He 
denied any adverse effects from his medication and was not 
distressed by his lack of libido.  Also, he denied suicidal 
and homicidal ideation, and his insight, judgment, and 
impulse control were good.  There was no evidence that the 
veteran was a danger to himself or others, but there was 
evidence of an increase in dysphoria and irritability.  
Accordingly, his medications were increased.  A December 1998 
treatment note indicates that the veteran's dysphoria, 
apathy, and irritability were worsening.  He reported that 
his sleep was satisfactory, and he denied suicidal or 
homicidal ideation.  Also, he indicated that he wanted to 
isolate himself from everybody.  The assessment was 
predominantly depressive symptoms, which were "unremitting" 
on his current medications.  In January 1999, an examination 
showed that the veteran was well groomed, with a "downcast" 
affect and mildly depressed mood.  He was irritable but 
denied suicidal and homicidal ideation.  There was no 
evidence of hopelessness or helplessness. His insight was 
good.  The examiner stated that the veteran was not a danger 
to himself or others and opined that the veteran's increase 
in irritability was "likely a depressive" symptom, but 
would be monitored for worsening with the increase in the 
Paxil.  

In February 1999, the veteran reported that his sleep and 
mood had improved, and an examination showed an expressive 
and bright affect, with a euthymic mood.  The diagnosis was 
recurrent, moderate major depression.  In July 1999, however, 
the veteran complained of some difficulty sleeping and stated 
that his mood was "not good" because of anger at his wife.  
He reported that he wanted to be "completely alone so he can 
control everything."  An October 1999 VA treatment note 
indicates that the veteran reported that he was sleeping well 
but had daily neck tension and problems with anger.  He 
stated that he had some PTSD-related recurring thoughts 
because he watched a war-related movie recently. 

The veteran was afforded a VA PTSD examination on November 2, 
1999.  During this examination, he complained of insomnia, 
depression, hypervigilance, and neck muscle tension.  He also 
stated that he was irritable at times and had struck his wife 
when he was irritable.  Additionally, he reported that he 
attended the VA PTSD clinic about once every two months, that 
his medications helped him sleep at night and "settle down," 
and that he spent his days working, sometimes up to 14 hours 
per day.  He was employed as an aircraft engine mechanic.  He 
admitted to having "enemies who are people at his job," 
anger, and impulses to hurt others, but without a plan.  He 
also admitted to thoughts of suicide, but had never made an 
attempt.  He also stated that he had auditory hallucinations.  
The examination revealed that the veteran was casually 
dressed and groomed, with depressed psychomotor activity and 
normal eye contact.  Speech was normal for both rate and 
volume and his thought process was logical and coherent.  His 
mood was depressed, and his affect was mood congruent.  He 
described himself as forgetful, but memory tests were normal.  
However, his judgment was impaired.  His social functioning 
was fair.  The diagnoses included PTSD, in partial remission 
with medication; and dysthymic disorder.  A GAF score of 55 
was assigned.

Following this examination, the RO, in a December 1999 rating 
decision, increased the evaluation for the veteran's PTSD to 
50 percent, effective from October 26, 1998.

The veteran underwent a psychiatric evaluation with S. L. 
Woodruff, M.D., in April 2000.  According to the evaluation 
report, he reported that he had 15 jobs since his discharge 
because he had difficulty getting along with co-workers and 
his boss, but he was able to learn from on-the-job training.  
The veteran complained of anger and frustration, which 
resulted in injuries to family and co-workers, but stated 
that no criminal charges were filed.  He also complained that 
he tried to isolate himself when he became angry.  He related 
that he had flashbacks and got emotional about war-related 
movies.  Also, he indicated that he carried weapons and went 
to places where he might be assaulted so that he could kill 
people because he missed the adrenaline rush of shooting 
people.  He admitted to thoughts of dying, but never made any 
plans.  Dr. Woodruff interpreted the veteran's lack of VA 
treatment follow-up as poor judgment with regard to getting 
help for his symptoms. Upon examination, the veteran had 
slightly increased motor behavior due to agitation.  His 
speech was normal, his mood was slightly anxious and 
depressed, and his affect was slightly "flattened."  With 
regard to the veteran's thought process, there was no 
evidence of "push of speech" or tangential thinking.  There 
was no evidence of hallucinations, thoughts of persecution, 
or delusions, but he was somewhat suspicious.  There was no 
evidence of homicidal or suicidal ideation.  He had decreased 
concentration but was able to do his job and learn from job-
related training.  Dr. Woodruff also noted that the veteran 
seemed to have some difficulty with memory of what he was 
told due to his decreased concentration, but he had no 
difficulty with recall or remote memory.  His insight and 
judgment were poor.  The diagnoses were PTSD and a mild 
paranoid personality.  A GAF score of 45, with a highest 
level of 50 in the past year, was assigned.  Dr. Woodruff 
opined that the veteran's insight and judgment were likely to 
remain poor and that this would cause the veteran to become 
suicidal and homicidal.  She also opined that the veteran was 
permanently and totally disabled because of his PTSD.

A July 2000 VA treatment note indicates a recent stressor of 
a feared layoff at work and feelings that the veteran's wife 
did not understand his problem.  In September 2000, the 
veteran reported a recent stressor from being laid off from 
his job about four weeks earlier, and he had to look for 
another job.  A treatment note, dated in  November 2000, 
indicates that the veteran reported that he began working 
three weeks earlier at the job where he had previously been 
laid off.  He also reported that he was glad to be working 
again despite having to learn new machinery and difficulty 
with a co-worker.  In January 2001, the veteran indicated 
that he was uncertain and paranoid about his job because the 
company had been taken over by another corporation. 

The veteran was afforded another VA examination in connection 
with his claim in September 2001.  According to the 
examination report, he complained of occasional nightmares 
and flashbacks when triggered.  He stated that he was 
sensitive to noise, startle, people, and crowds and indicated 
that he tended to isolate himself versus being around other 
people.  He related that he was depressed on occasion, but 
this was relieved by crying, and he denied any thoughts of 
suicide or any attempts at suicide.  Short-term memory 
testing was within normal limits.  A mental status 
examination showed that the veteran was well-groomed, 
oriented, cooperative, and pleasant, with a sense of humor.  
He was goal-oriented, his thoughts were organized, and he was 
able to express himself.  His affect was mildly tense and 
anxious, and his mood was mildly to moderately depressed.  
There was no evidence of psychosis, delusion, hallucinations, 
or organicity noted.  His intellect was average, and his 
memory was good.  His judgment was good, and there was "some" 
insight.  The impressions were chronic PTSD and chronic 
dysthymia.  A GAF score of 70 was assigned.  The examiner 
noted that the veteran reported that he seems to be doing 
best on his current drug regimen and that he had benefited 
from his VA treatment.  The examiner also opined that the 
veteran was not totally disabled but instead was still 
working.

The veteran was afforded a VA Travel Board hearing in May 
2002.  He testified that his first marriage ended in divorce 
because of his PTSD, that he received treatment for his PTSD 
from VA, and that he had been on medication for his PTSD.   
He also stated that he had an eight-hour per day job, which 
he tolerated because he worked the night shift, and that he 
had worked there for 10 years.  He reported that he lost 
about a day per week from his job due to his PTSD because he 
would get frustrated with his co-workers or supervisors. 

SSA records, received by the RO, reflect that the veteran was 
found to be totally disabled as of October 18, 2002.  
Similarly, in a March 2005 VA Form 21-4192 (Request for 
Employment Information in Connection with Claim for 
Disability Benefits), the veteran indicated that he had 
previously worked as a mechanic and that the last date on 
which he worked was October 18, 2002.

Following the Board's April 2004 remand, the RO received a 
letter from a VA staff psychiatrist who had been treating the 
veteran on a regular basis.  This psychiatrist indicated that 
the veteran's PTSD had worsened since losing his job in 2002.  
Symptoms included depression, nightmares of Vietnam, severe 
anxiety, hypervigilance, extreme social isolation, an 
inability to deal well being around other people, problems 
talking about his experiences, and emotional numbness and 
constriction.  While the veteran had been compliant to 
treatment, he had not been very responsive to medications.  
The doctor found it "very unlikely" that the veteran would 
be able to obtain gainful employment in the future because 
"the anxiety and social phobia of his condition will 
interfere with his functioning."  A current GAF score of 40 
was noted.  In conclusion, the doctor "highly" recommended 
that the veteran "be granted 100% service connection for his 
PTSD."  Significantly, this letter was not actually received 
by the RO until January 2005.

Additionally, a VA outpatient treatment record from November 
2004 contains a GAF score of 35 to 40.  The treating 
psychologist noted that the veteran's PTSD symptoms had 
markedly affected his occupational relationships (lost and 
quit jobs) and interpersonal relationships and that he "is 
unemployable."

A final VA PTSD examination was conducted in November 2004.  
During this examination, the veteran reported recollections 
of Vietnam events, but the examiner found that his 
"involvement" was mild since he did not have direct combat 
experience.  The examiner, who reviewed the claims file and 
listed several prior medical records, did note that "[t]he 
current events on television have contributed to his 
recalling past experiences and causes [sic] some associated 
intensified feelings."  The examiner diagnosed mild chronic 
PTSD, with some aggravation "granted" due to the Iraq War 
situation.  No depression was found.  The examiner noted that 
the veteran was "a relatively able man to work" when he 
lost his prior job and could still be employable "if he 
could find a job," which was "not so easy" given his age.  
A GAF score in the range of 55 to 60 was assigned.

Based largely on the October 2004 VA psychiatrist's 
statement, the RO, in an April 2005 rating decision, 
increased the evaluation for the veteran's PTSD to 70 
percent, effective from October 19, 2004.

During the pendency of this appeal, the criteria for 
evaluating psychiatric disorders have been substantially 
revised, effective from November 7, 1996.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect to November 6, 1996, a 30 percent 
evaluation for PTSD encompassed situations of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent evaluation was warranted for situations where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent evaluation was warranted for situations where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or a demonstrable inability to 
obtain or retain employment.  The Court has held that the 
latter criteria present three independent bases for a grant 
of a 100 percent evaluation under Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is in order for PTSD 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks(although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.

In this case, the Board recognizes that the evaluations 
assigned for the veteran's PTSD assigned during the pendency 
of this appeal reflect that this disability has substantially 
worsened during that period.  The Board, however, finds that 
the worsening occurred more rapidly than the assigned 
evaluations reflect and that the present disability is more 
severely disabling than the currently assigned 70 percent 
evaluation indicates.

During the period from July 23, 1996 to April 16, 1997, the 
veteran's PTSD disability picture was relatively limited.  He 
was mildly depressed, anxious, and had flashbacks.  However, 
he denied suicidal and homicidal ideation, and the GAF score 
of 66 assigned in September 1996 reflects, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM-IV), mild symptoms.  
For these reasons, the Board does not find considerable 
impairment due to PTSD, as contemplated by the old criteria 
of Diagnostic Code 9411, and there is no indication of any of 
the specific findings for a 50 percent evaluation under the 
new criteria of Diagnostic Code 9411.  The 30 percent 
evaluation thus remains appropriate for this period.

Beginning on April 17, 1997, the veteran's disability picture 
worsened.  Particularly notable is the April 1997 VA 
examination finding of suicidal thoughts.  Given this 
finding, the Board finds the veteran's disorder to have been 
considerably disabling, in view of the old criteria of 
Diagnostic Code 9411, as of April 17, 1997.  As such, the 
assigned 50 percent evaluation should be effectuated as of 
that date.

A review of the evidence prior to November 1, 1999, however, 
does not support an evaluation in excess of 50 percent.  The 
Board is aware that suicidal ideation is a criterion for an 
evaluation of 70 percent, under the revised criteria of 
Diagnostic Code 9411, but this single finding must be 
balanced against the April 1997 GAF  score of 65, indicating 
mild symptomatology.  While subsequent VA treatment records, 
notably the VA treatment record from December 1998, reflect 
worsening symptoms that were "unremitting" on current 
medications, the veteran's overall symptomatology was not 
shown to be severely disabling.  Moreover, none of the 
remaining symptoms contemplated by a 70 percent evaluation 
under the new criteria were shown, and the veteran in fact 
denied suicidal ideation on multiple occasions in 1998.  

The veteran's November 2, 1999 VA examination report, 
however, suggests a worsening of the veteran's disability 
picture.  Suicidal thoughts were again noted, and the veteran 
also reported auditory hallucinations.  Moreover, impaired 
judgment was noted.  A lower GAF score of 55 was assigned.  
These worsening symptoms were confirmed by Dr. Woodruff's 
April 2000 report, which indicated poor insight and judgment 
and the possibility of the veteran becoming suicidal and 
homicidal.  Moreover, a significantly lower GAF score of 45, 
reflecting symptoms including the inability to keep a job 
under the DSM-IV, was assigned.  This evidence certainly 
warrants a 70 percent evaluation under both sets of criteria.  
Given that this worsening was anticipated by the higher level 
of symptomatology indicated in the November 2, 1999 VA 
examination report, the Board has resolved all doubt in the 
veteran's favor under 38 U.S.C.A. § 5107(b) and determined 
that the November 2, 1999 date should be the effective date 
for the grant of a 70 percent evaluation.

At the same time, the mental health records from this period, 
notably the veteran's outpatient treatment records, indicate 
that he was working for the vast majority of the period, and 
his PTSD was not productive of total occupational impairment.  
Moreover, the remaining specific symptoms for a 100 percent 
evaluation under the new criteria were not demonstrated.  
While the veteran was noted to be at risk of later homicidal 
ideation, he was not clearly shown to present a persistent 
danger of hurting himself or others at the time of his April 
2000 evaluation.  As such, there was no basis for a 100 
percent evaluation under either set of criteria.

The record confirms, however, that the veteran's employment 
ended on October 18, 2002, and he was granted SSA disability 
benefits as of that date.  Moreover, the veteran's total 
occupational impairment was confirmed by his VA psychiatrist 
in the noted October 2004 letter.  The Board is aware that 
such impairment was called into question by the examiner who 
conducted the November 2004 VA PTSD examination.  This 
examiner, who reviewed the claims file, indicated that the 
veteran could be employable, though this was clouded by his 
advancing age.  However, the Board is unable to give this 
opinion as much weight as the October 2004 letter.  The 
November 2004 VA examiner mentioned but did not analyze in 
detail Dr. Woodruff's April 2000 report, which clearly runs 
counter to the examiner's findings.  The Board is also aware 
that the October 2004 letter was added to the file after the 
November 2004 examination was conducted.  It is well within 
the realm of possibility that the examiner would have revised 
his findings had this letter been reviewed.  For all of these 
reasons, the Board finds it more likely than not that the 
veteran's PTSD has resulted in total occupational impairment 
beginning on October 18, 2002, and a 100 percent evaluation 
is warranted beginning on that date.

In summary, the evidence supports entitlement to a 30 percent 
evaluation for the period from July 23, 1996 to April 16, 
1997, an evaluation of 50 percent for the period from April 
17, 1997 to November 1, 1999, an evaluation of 70 percent for 
PTSD for the period from November 2, 1999 to October 17, 
2002, and an evaluation of 100 percent for PTSD for the 
period beginning on October 18, 2002.  This disposition 
represents a partial grant of the veteran's appeal, with a 
full grant of benefits as of October 18, 2002. 

As to the prior 30 percent evaluation and the 50 percent 
evaluation for the period between October 26, 1998 and 
November 1, 1999, this claim represents a denial.  The Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's noted 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations (prior to October 18, 2002), and 
there is also no indication that this disorder necessitated 
frequent periods of hospitalization during the pendency of 
this appeal.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
for the period from July 23, 1996 to April 16, 1997 is 
denied.

Entitlement to a 50 percent evaluation for PTSD for the 
period from April 17, 1997 to October 25, 1998 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from October 26, 1998 to November 1, 1999 is 
denied.

Entitlement to an evaluation of 70 percent for PTSD for the 
period from November 2, 1999 to October 17, 2002 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an evaluation of 100 percent for PTSD for the 
period beginning on October 18, 2002 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


